Title: To Thomas Jefferson from Albert Gallatin, 3 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Feb. 3. 1804
               
               Hartshorne has recovered 750 dollars damages against the United States for the trespass committed in lighting the beacon near Sandy hook; and he will renew his actions continually on the same ground. The damages are absurd, as the injury done by hanging a lanthern on the beach of his barren tract could not be estimated at one cent; and our expectation had all along been that every jury, especially in New York, would give nominal damages. At present, however, as the New Jersey legislature has done nothing, there are but two ways, either to order the light in the beacon to be discontinued or to accede to his terms which are about ten times higher than the highest price Govt. ever gave for land for light houses. Either way is bad enough, and in order to place the whole subject before you I enclose the whole correspondence with Hartshorne, Gelston & Bloomfield. 
               Respectfully Your obedt. Servt.
               
                  Albert Gallatin 
               
            